Opinion by
Mr. Justice Stewart,
This case was tried on the theory that a purchaser of land at a sheriff’s sale acquires, as against a prior vendee under a voluntary conveyance in fraud of creditors, simply a right to contest the latter’s title, and nothing more. The authorities cited give no support to this view: Hoffman’s App., 44 Pa. 95, decided merely that where the owner of land incumbered with liens conveys in fraud of creditors, and the land is sold by the sheriff under a judgment subsequently obtained, the liens existing before the conveyance remain undivested, and are therefore not payable out of the proceeds of the sale. It is there distinctly said that the earlier cases, Byrod’s App., 31 Pa. 241, and Fisher’s App., 33 Pa. 294, where this doctrine was first announced, were so ruled in order to prevent the mischief of a divestiture of the liens by a sale under which the debtor’s deed had rendered it uncertain whether the purchaser would obtain any title; that because of this uncertainty it was thought necessary to declare that such purchaser holds subject to liens prior to the conveyance. The case is no sense derogates anything from the estate that passes to the sheriff’s vendee; but, on the other hand, contains a clear recognition that what does pass in such case is the debtor’s *106entire estate in the land. “ Still,” says Strong, J., after accounting for the origin of the rule as to prior hens, “it is the estate of the debtor, whatever that may be, which is sold at the sheriff’s sale.” This case is followed by Zuver v. Clark, 104 Pa. 222, where the same rule as to disvestiture of hens is applied, and it is there said, that a sheriff’s deed, under such conditions, passes to the purchaser all that was conveyed to the fraudulent grantee; that the deed being void as to the defrauded creditors, as regards them, it is still their debtor’s estate which is sold in satisfaction of their debts. Jacoby’s App., 67 Pa. 434, is tp the same effect, and it is there repeated in express terms that as to subsequent creditors a fraudulent conveyance is no conveyance. The doctrine of ah the cases is, that under the conditions we have here, a purchaser at sheriff’s sale acquires all that he would have acquired had no fraudulent conveyance been made, except that he takes the estate incumbered by prior existing liens, if any; in other words, that he succeeds to every right that his fraudulent debtor had in the land, and this includes of course, the right of possession. This being so, it is impossible to regard this plaintiff as an intruder. It is wholly immaterial how he obtained possession after he acquired the title that passed from the sheriff. It is enough to know that he obtained it peaceably in the assertion of a right. His forcible ejection was an unwarranted proceeding. It follows that for whatever injury resulted he is entitled to redress. The assignments of error are sustained, the judgment is reversed and a venire facias de novo awarded.